 

Exhibit 10.1

Via personal delivery

July 30, 2018

Edgardo Baracchini, Ph.D.

RE:    Transition and Separation Agreement

Dear Edgardo,

This letter sets forth the terms and conditions of our agreement (“Agreement”)
regarding the separation of your employment with Xencor, Inc. (the
“Company”).  As discussed,  the Company accepts your resignation effective
August 15, 2018.  Until such time, you will continue to serve in your current
capacity.  This Agreement will become effective on the “Effective Date” as
defined in Section 5 herein.  Other than as specifically noted herein, this
Agreement supersedes all prior employment-related agreements between you and the
Company, including but not limited to the Employment Agreement between you and
the Company dated September 5, 2013, as amended by that certain Severance
Agreement (the “2016 Agreement”)  between you and the Company dated July 29,
2016 (collectively, the “Employment Agreement”). 

You and the Company hereby agree as follows:

1.Separation.  You resign your employment with the Company effective August 15,
2018 (the “Separation Date”) and the Company accepts your resignation on such
date.     

2.SEPARATION BENEFITS.  Provided that this Agreement becomes effective, the
Company will 1) provide you with the benefits specified in section 3(b) of the
2016 Agreement; and 2) extend the period of time during which you may exercise
your stock options that are vested as of your Separation Date to the date that
is one year after the Separation Date; provided, however, that your rights to
exercise your vested stock options may terminate prior to such date (including
upon a corporate transaction), in accordance with the terms of the Company’s
applicable equity incentive plan and stock option grant notices and agreements
thereunder evidencing such options,  or your violation of your obligations to
the Company, including as set forth in this Agreement.  You understand and agree
that the extension of the post-termination exercise period of your stock options
described in this Section 2 shall disqualify, immediately, any stock options
that were previously considered “incentive stock options” under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) under the rules of
the Code, and by executing this Agreement, you consent to this treatment and
disqualification and you represent that you have consulted with your tax
advisors regarding these tax implications or have knowingly and voluntarily
declined to do so.  Except to the extent provided in this Section 2, the your
stock options will continue to be subject to the terms and conditions of the
equity plans and stock option grant notices and agreements under which they were
granted.





1.

--------------------------------------------------------------------------------

 

 

This Agreement shall constitute the “Release” prescribed by section 3(b) of the
2016 Agreement.

3.Other Compensation and Benefits.  Except as expressly provided herein, you
acknowledge and agree that you are not entitled to and will not receive any
additional compensation, wages, reimbursement, severance, or benefits from the
Company.

4.Release of Claims. 

(a)            General Release.  In exchange for the consideration provided to
you under this Agreement to which you would not otherwise be entitled, including
but not limited to the Separation Benefits, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, investors and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and known, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).

(b)            Scope of Release.  The Released Claims include, but are not
limited to: (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of your employment: (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company: (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, wrongful
termination, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”), the
federal Family and Medical Leave Act (as amended) (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), the
California Unruh Act, and the California Fair Employment and Housing Act (as
amended).

(c)            Excluded Claims.  Notwithstanding the foregoing, the following
are not included in the Released Claims (the “Excluded Claims”): (i) any rights
or claims for indemnification you may have pursuant to any written
indemnification agreement with the Company to which you are a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights or claims which are not waivable as a matter of law; (iii)
any claims for breach of this Agreement; and (iv) any rights or claims to
coverage under insurance policies maintained by the Company for directors,
executives, and/or officers.  In addition, although nothing herein prevents you
from filing a claim or charge with, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Department of Labor, or any other local, state, or
federal agency, you hereby waive your right to receive any monetary or other
benefits in connection with any such claim, charge or proceeding; provided
however, that this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission.  You represent
and warrant that, other than the Excluded Claims, you are not aware of any
claims you have or might have against any of the Released Parties that are not
included in the Released Claims.





2.

--------------------------------------------------------------------------------

 

 

(d)            Acknowledgements.  You acknowledge that (i) the consideration
given to you in exchange for the waiver and release in this Agreement is in
addition to anything of value to which you were already entitled; (ii) that you
have been paid for all time worked, have received all the leave, leaves of
absence and leave benefits and protections for which you are eligible, and have
not suffered any on‑the-job injury for which you have not already filed a claim;
(iii) you have been given sufficient time  to consider this Agreement and to
consult an attorney or advisor of your choosing; and (iv) you are knowingly and
voluntarily executing this Agreement waiving and releasing any claims you may
have as of the date you execute it.

5.ADEA Waiver.  You knowingly and voluntarily waive and release any rights you
may have under the ADEA (defined above).  You also acknowledge that the
consideration given for your releases in this Agreement is in addition to
anything of value to which you were already entitled.  You are advised by this
writing that:  (a) your waiver and release do not apply to any claims that may
arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this Agreement; (c) you have twenty-one (21) days within
which to consider this Agreement (although you may choose to voluntarily execute
this Agreement earlier); (d) you have seven (7) days following the execution of
this Agreement to revoke this Agreement; and (e) this Agreement will not be
effective until the eighth day after you sign this Agreement, provided that you
have not earlier revoked this Agreement (the “Effective Date”).  You will not be
entitled to receive any of the benefits specified by this Agreement unless and
until it becomes effective. 

6.Section 1542 Waiver.  In giving the applicable releases set forth herein,
which include claims which may be unknown at present, you acknowledge that you
have read and understand Section 1542 of the Civil Code of the State of
California which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

You expressly waive and relinquish all rights and benefits under this section
and any law or legal principle of similar effect in any jurisdiction with
respect to claims released hereby.

7.No Admissions.  The parties hereto hereby acknowledge that this is a
compromise settlement of various matters, and that the promised payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by either party to the other party or to any other
person whomsoever.

8.Deadline.  This offer shall remain open to you until 5:00 p.m. Pacific
Standard Time on the twenty-first day following the delivery of this Agreement
to you (the “Expiration Date”).  If you have not signed and returned this
Agreement to me by the Expiration Date, this offer will automatically lapse and
be null and void.

Please confirm your assent to the foregoing terms and conditions of our
Agreement by signing below and returning the signed Agreement to me.





3.

--------------------------------------------------------------------------------

 

 

Sincerely,

Xencor, Inc.

/s/ Bassil I. Dahiyat

 

By:    Bassil I. Dahiyat, Ph.D.

 

President and Chief Executive Officer, Director

 

 

Having read and reviewed the foregoing, I hereby agree to and accept the terms
and conditions of this Agreement as stated above.

/s/ Edgardo Baracchini

    

July 31, 2018

Edgardo Baracchini, Ph.D.

 

Date

 

4.

--------------------------------------------------------------------------------